ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 10 January 2022 are entered.
	Claims 1-69 and 83-234 have been canceled. Claims 70-82 are pending. Claim 75 is withdrawn. Claims 70-74 and 76-82 are being examined on the merits.
	The Restriction requirement of 29 January 2021 remains in effect; however claim 75 is rejoined for examination.
	 The rejections for nonstatutory double patenting are withdrawn in light of the TD filed on 12 May 2022.

Allowable Subject Matter
Claims 70-82 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art recognizes treatment of macular degeneration by administering a peptide LRRFSTXPXXXXNINNVXNF, where X is any amino acid (see e.g. claim 1 of US 2019/0002531 A1 as cited previously). While the ‘531 art indicates that peptide is a mimetic based upon collagen type IV protein, the sequence as disclosed is not a collagen triplet repeat as instantly claimed or structurally similar to SEQ ID NO: 6/(FlpHypGly)7. Again, the ‘531 peptide is a synthetic peptide derived from collagen type IV, but it bears no similarity to the CMP of Mix as cited previously and above. While both sequences are related to collagen, one of ordinary skill in the art would have no rationale to substitute the Mix peptide of (FlpHypGly)7 for the shorter peptide of ‘531 that is distinct in terms of structure and sequence. No other relevant prior art teaches use of CMPs to treat the posterior segment ocular diseases, disorders, or wounds that involve the retina, retinal blood vessels, retinal nerves, or optic nerve. This includes those diseases of retinal epithelium, including macular degeneration, retinitis pigmentosa, retinal tears, retinal detachments, retinopathy, retinal arterial or venous occlusion, optic neuritis, optic neuropathy, optic atrophy, or diabetic retinopathy.  Accordingly, the claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                                                                                                                                                                                                                      /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658